156 U.S. 328 (1895)
BROWN
v.
WEBSTER.
No. 160.
Supreme Court of United States.
Submitted January 16, 1895.
Decided March 4, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
*329 Mr. J.H. Blair and Mr. H.C. Brome for plaintiff in error.
Mr. Frank W. Hackett for defendant in error.
MR. JUSTICE WHITE, after stating the case, delivered the opinion of the court.
The only error complained of here is the absolute want of jurisdiction in the court below, which it is asserted is apparent on the face of the record. The argument is that the matter in dispute did not exceed $2000, exclusive of interest and costs, and hence the alleged want of jurisdiction. The demand of the plaintiff was for damages in the sum of $6000. This was the principal controversy. It is insisted, however, that, as under the law of Nebraska, damages in case of eviction involved responsibility only for the return of the price with interest thereon, and the price here was only $1200, the sum in controversy could not exceed $2000, exclusive of interest. That is to say, as the measure of the damage was price and interest, the price being below $2000, the jurisdictional amount could not be arrived at by adding the interest to the price. This contention overlooks the elementary distinction between interest as such and the use of an interest calculation as an instrumentality in arriving at the amount of damages to be awarded on the principal demand. As we have said, the *330 recovery sought was not the price and interest thereon, but the sum of the damage resulting from eviction. All such damage was, therefore, the principal demand in controversy, although interest and price and other things may have constituted some of the elements entering into the legal unit, the damage which the party was entitled to recover. Whether, therefore, the court below considered the interest as an instrument or means for ascertaining the amount of the principal demand, is wholly immaterial, provided the principal demand as made and ascertained was within the jurisdiction of the court. Indeed, the confusion of thought which the assertion of want of jurisdiction involves is a failure to distinguish between a principal and an accessory demand. The sum of the principal demand determines the question of jurisdiction; the accessory or the interest demand cannot be computed for jurisdictional purposes. Here the entire damage claimed was the principal demand without reference to the constituent elements entering therein. This demand was predicated on a distinct cause of action  eviction from the property bought. Thus considered, the attack on the jurisdiction is manifestly unsound, since its premise is that a sum, which was an essential ingredient in the one principal claim, should be segregated therefrom, and be considered as a mere accessory thereto.
Judgment affirmed.